     Case 3:16-cv-00627-MMD-WGC Document 73 Filed 04/16/21 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                 ***

6      AIRELL JOSHUA THOMAS SAWYER,                     Case No. 3:16-cv-00627-MMD-WGC

7                                  Petitioner,                     ORDER
              v.
8
       WARDEN BAKER, et al.,
9
                               Respondents.
10

11            Petitioner Airell Sawyer has filed an unopposed motion for extension of time to

12    complete discovery. (ECF No. 72.) This is Sawyer’s seventh request. The Court finds

13    good cause to grant the motion.

14            It is therefore ordered that Sawyer's unopposed motion for extension of time to

15    complete discovery (ECF No. 72) is granted. Discovery must be complete by July 12,

16    2021.

17            DATED THIS 16th Day of April 2021.

18

19

20                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27
28
